Citation Nr: 1116980	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


REMAND

The Veteran served on active duty January 1971 to January 1974.  He also had one year, 7 months, and 21 days of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in December 2010.  At that time, the Board denied claims of service connection for hearing loss and tinnitus.  The Board also remanded the claim for a rating in excess of 10 percent for eczematoid dermatitis to the agency of original jurisdiction (AOJ) for further development.  Subsequently, the Appeals Management Center (AMC) confirmed and continued the 10 percent rating for the Veteran's eczematoid dermatitis.  Thereafter, the case was returned to the Board for further appellate action.

Pursuant to the December 2010 remand, recent VA treatment records were obtained from March 2010 to January 2011.  Those records showed, in part, that the Veteran continued to receive treatment for a skin disorder.

In the December 2010 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the extent of impairment due to his service-connected eczematoid dermatitis.  In so doing, the Board noted that the Veteran's last compensation and pension examination had been performed in December 2007.

Later in December 2010, the AMC informed the Veteran that it had asked the VA medical facility nearest him to schedule that examination.  The AMC stated that the VA medical facility would inform the Veteran of the date, time, and place of the examination.

In an undated letter, the VA Medical Center (VAMC) in Tuscaloosa, Alabama, notified the Veteran that its records indicated that he had failed to report for his examination, which had been apparently scheduled for Wednesday, January 19, 2011 at 4:00 PM.  The VAMC requested that the Veteran contact the Compensation and Pension Clerk to reschedule his examination.  

In a February 2011 supplemental statement of the case, the AMC noted that the Veteran had failed to report for his VA examination.  

In March 2011, the Board received a February 2011 statement from the Veteran that he had not received any notice from VA regarding his VA examination.  He requested that an additional VA examination be scheduled with proper notification.

In reviewing the claims file, the Board finds that the Veteran has a 35-year history of reporting for scheduled VA examinations prior to the January 2011 examination.  Thus, his statements in regards to not receiving notice of the scheduled examination tend to be credible.  Additionally, only the earlier letter from the AMC and the subsequent letter from the VAMC are associated with the claims file.  A copy of the actual notice letter that requested him to report to the examination is not of record.  Generally, unless rebutted by clear evidence to the contrary, government officials are presumed to properly discharge their official duties.  See, e.g., Baldwin v. West, 13 Vet. App. 1, 6 (1999).  However, in the Veteran's case, given his excellent history of reporting for prior VA examinations, his timely request to be rescheduled, the length of time since his last examination, and the additional evidence reflecting his treatment for a skin disorder, a rescheduled examination is warranted.  Thus, the Board finds that the claim should be remanded.

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected eczematoid dermatitis, including any disfigurement of the head, face, or neck.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail, including unretouched color photographs.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected eczematoid dermatitis and any other non-service-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

(Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).  If the Veteran fails to report to the scheduled examination, include a copy of the notice letter sent to the Veteran concerning the scheduling of the examination.)

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

